El Juez Asociado Sr. Stilzbaoher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
*16Considerando: que correspondiendo actualmente el dominio de la Hacienda “Carmen” al Pueblo de Puerto Eico, á virtud de la escritura pública de venta que á su favor otor-gó la tercerista en veinte y nueve de Agosto del año próximo pasado, como le correspondía ya en la fecha en que fue con-testada la demanda, no cabe declarar ese dominio á favor de Doña Elisa García Sanjurjó, según ésta pretende en el presente juicio.
Fallamos: que debemos confirmar y confirmamos la sen-'tencia apelada de veinte de Diciembre del año próximo pasa-do, con las costas del recurso también á cargo de la de-mandante; y devuélvanse los autos al Tribunal de Distrito de Mayagüez con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y MacLeary.
El Juez Asociado Sr, Figueras no formó Tribunal en la vista de este caso.